IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 


NO. 3-92-631-CV



MACGREGOR MEDICAL ASSOCIATION,

	APPELLANT

vs.



KEVIN WELLS AND MELISSA WELLS, INDIVIDUALLY AND AS PARENTS 
AND NEXT FRIENDS OF TARAH WELLS, A MINOR,

	APPELLEES


 


FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT

NO. 407,058, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING

 


PER CURIAM
	The parties have filed an agreed motion to reverse judgment and remand cause for
entry of final judgment and an agreed motion to expedite the issuance of mandate.  The parties'
agreed motions are granted.  Tex. R. App. P. 59(a).  
	The judgment of the trial court is reversed and the cause remanded for entry of
judgment reflecting the parties' settlement agreement.

Before Justices Powers, Jones and Kidd
Reversed and Remanded on Agreed Motion
Filed:   December 22, 1993
Do Not Publish